Order of Court. Smith and Rodowsky, JJ., dissent. Smith, J., filed a dissenting opinion at page 547 infra and Rodowsky, J., filed a dissenting opinion at page 549 infra.

ORDER

Upon consideration of the favorable recommendation of the State Board of Law Examiners for admission to the Bar of Maryland of DAVID H., it is this 27th day of October, 1982
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the recommendation of the State Board for admission of DAVID H. be, and it is hereby, adopted, subject to the condition that DAVID H. be successful on a bar examination and that at such time the required updating oath as to character be filed.
Judges Smith and Rodowsky dissent.